Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 1 of 15




                                                        EXHIBIT 3
                                         Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 2 of 15
                                                                       UNITED STATES DISTRICT COURT
                                                                      SOUTHERN DISTRICT OF NEW YORK


IN RE LIBOR-BASED FINANCIAL                                                                   Master File No. 11-md-2262 (NRB)
INSTRUMENTS ANTITRUST LITIGATION


THIS DOCUMENT RELATES TO:


METZLER INVESTMENT GmbH, et al.,                                                              No. 11 Civ. 2613

                  Plaintiffs,

             v.

CREDIT SUISSE GROUP AG, et al.

                  Defendants.


                                              PROOF OF CLAIM AND RELEASE
  FOR THE EXCHANGE-BASED PLAINTIFFS’ SETTLEMENTS WITH BANK OF AMERICA, BARCLAYS, CITI, DEUTSCHE BANK, HSBC, AND JPMORGAN
GENERAL INSTRUCTIONS

  1.   There has been a partial settlement of the above-referenced Exchange-Based Plaintiffs’ Action in the U.S. Dollar LIBOR multi-district litigation styled, In re LIBOR-Based
       Financial Instruments Antitrust Litigation, 11 MDL No. 2262 (NRB) (S.D.N.Y.), pending in the United States District Court for the Southern District of New York, and
       involving plaintiffs who transacted in Eurodollar futures contracts and/or options on Eurodollar futures contracts on exchanges, such as the Chicago Mercantile Exchange
       (“CME”), during the period between January 1, 2003 and May 31, 2011, inclusive (“the Exchange-Based Plaintiffs’ Action”). The Settlements are subject to Court approval.

  2.   If you are a member of the Settlement Class (see definition in ¶7 below) you may be eligible for a payment from the Net Settlement Fund if you comply with the instructions
       in this Proof of Claim and Release (“Proof of Claim”) form and submit it in a timely manner. Payments from the Net Settlement Fund will be made only to Eligible Claimants
       and in accordance with and pursuant to a plan of distribution approved by the Court. An Eligible Claimant is a Settlement Class Member whose proof of claim is found by the
       Settlement Administrator to be timely, adequately supported, properly verified and otherwise valid.

  3.   A summary of Exchange-Based Plaintiffs’ claims, the Settlements, and releases are set forth in the Notice. If there are further settlements achieved in the Exchange-Based
       Plaintiffs’ Action, members of the Settlement Class do not have to submit another Proof of Claim form. Critically, the district court recently denied Exchange-Based
       Plaintiffs’ motion for class certification and the Court of Appeals for the Second Circuit denied the Exchanged-Based Plaintiffs’ petition for interlocutory review of the district
       court’s decision. If the Court’s class certification ruling is not reversed after an appeal is taken after the entry of final judgment, this lawsuit will not proceed as a class action.
       Your participation in these Settlements may offer the best, and perhaps only, chance for you to receive any monetary recovery from the Exchange-Based Plaintiffs’ Action.

  4.   Submission of this Proof of Claim form, however, does not assure that you will share in the Net Settlement Fund.
                                          Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 3 of 15
    5.   You have two options for completing a Proof of Claim form:
            a. You can mail your completed and signed Proof of Claim form postmarked no later than [MONTH, DAY], 201__, to:
                                                               USD LIBOR EURODOLLAR FUTURES SETTLEMENT
                                                                            c/o A.B. DATA, LTD.
                                                                              P.O. BOX 170999
                                                                        MILWAUKEE, WI 53217-8091
                                                                    www.USDLiborEurodollarSettlements.com
                  .
              b. You can complete and submit the Proof of Claim form through the Settlement website by visiting www.USDLiborEurodollarSettlements.com.
                 Upon completion of the online Proof of Claim form, you will receive an acknowledgment that your Proof of Claim has been submitted. If you
                 choose this option and file a Proof of Claim electronically, you must file on or before [MONTH, DAY], 201_.

    6.   If you are a member of the Settlement Class, then, by properly completing this Proof of Claim and furnishing the required supporting documentation, you may be entitled to
         share in the proceeds from the Net Settlement Fund.

         Omission of necessary information and/or supporting documents will make your claim defective so that it may be rejected, in which case you will be notified of such rejection
         and be given an opportunity to remedy identified deficiencies. You must include all requested trade information for all transactions in Eurodollar futures contracts and/or
         options on Eurodollar futures contracts during the period January 1, 2003 through May 31, 2011, inclusive (the “Settlement Class Period”) for all accounts you owned or
         controlled.

    7.   If you are NOT a member of the Settlement Class, DO NOT submit a Proof of Claim and Release form.

         The Settlement Class is defined as all Persons, corporations and other legal entities that transacted in Eurodollar futures contracts and/or options on Eurodollar futures
         contracts on exchanges, such as the CME, between January 1, 2003 and May 31, 2011, inclusive. Excluded from the Settlement Class are: (i) Defendants, their employees,
         affiliates, parents, subsidiaries, and co-conspirators; (ii) the Releasees (as defined in the Settlement Agreements); and (iii) any Class Member who files a timely and valid
         request for exclusion. Notwithstanding these exclusions, and solely for purposes of the Settlements and the Settlement Class, Investment Vehicles shall not be excluded from
         the Settlement Class solely on the basis of being deemed to be Defendants or affiliates or subsidiaries of Defendants. However, to the extent that any Defendant or any entity
         that might be deemed to be an affiliate or subsidiary thereof (i) managed or advised, and (ii) directly or indirectly held a beneficial interest in, said Investment Vehicle during
         the Class Period, that beneficial interest in the Investment Vehicle is excluded from the Settlement Class.

    8.   If you are a member of the Settlement Class and you fail to submit a valid and timely Proof of Claim pursuant to the instructions set forth herein or fail to provide adequate
         documentation of those transactions, you may be precluded from any recovery from the Net Settlement Fund. However, unless you validly exclude yourself from the
         Settlement Class, you will be bound by the terms the Settlements and any judgments entered in the Action related to the Settlements whether or not you submit a Proof of
         Claim form.


DEFINITIONS
Capitalized terms not defined in this Proof of Claim and Release form have the same meaning as set forth in the respective Settlement Agreements with (1) Bank of America
Corporation and Bank of America, N.A. (collectively, “BOA”); (2) Barclays Bank plc (“Barclays”); (3) Citigroup Inc., Citibank, N.A., and Citigroup Global Markets Inc. (collectively,
“Citi”); (4) Deutsche Bank AG, Deutsche Bank Securities Inc., and DB Group Services (UK) Limited (collectively, “Deutsche Bank”); (5) HSBC Bank plc (“HSBC”); and (6)
JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (collectively “JPMorgan”). All of the relevant Settlement Agreements, in their entirety, are available at
www.USDLiborEurodollarSettlements.com.




QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                       PAGE 2 OF 14
                                              Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 4 of 15

                     For official use only                                     USD LIBOR Eurodollar Settlements
                                                                                                                                        MUST BE POSTMARKED NO LATER
                         *Eurodollar*                                        PROOF OF CLAIM AND RELEASE                                       THAN _________, 201_
                                                                                    Please print or type

ITEM 1—CLAIMANT IDENTIFICATION
           1. Please provide the following information for you and your affiliates1 that transacted in Eurodollar futures contracts and/or options on Eurodollar futures at any time
           during the Settlement Class Period:
Claimant Name(s) (“Claimant”):




        □ Individual        □ Corporation             □ Estate           □ Other (specify)
Name of Person Executing Claim:


Capacity of Person Executing Claim:


Claimant Address:


City:                                                                                                    State:             Zip Code:
                                                                                                                                                             —
Foreign Province:                                                              Foreign Postal Code:                                       Foreign Country:


Claimant Daytime Phone Number:
(                           )                         —
Claimant Social Security, Employer Identification, or Federal Tax Identification Number:
                     —                   —                                   or                    —
Claimant Email Address:


Nature of the Claimant’s Business




1
    “Affiliates” means any other person or entity that you control, either directly or through one or more intermediaries, or any person or entity that is controlled by or is under common
     control with such intermediary person or entity.
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                             PAGE 3 OF 14
                                            Case
If you require additional space on this or any other1:11-cv-02613-NRB            Document
                                                     section of the Proof of Claim,             765-3 page
                                                                                    attach an additional Filed  08/23/19
                                                                                                            to the             Page
                                                                                                                   end of the claim    5 ofDo15
                                                                                                                                    form.     not submit multiple Proofs of Claim.

If you are unable to identify all transactions in Eurodollar futures contracts and/or options on Eurodollar futures contracts on exchanges such as the CME by any affiliates of yours,
who, to your knowledge, made any transactions in Eurodollar futures contracts and/or options on Eurodollar futures contracts during the Settlement Class Period, then please list below
the names of such affiliates.




If you leave the above line blank, then by executing this Proof of Claim, you are affirming that, to the best of your knowledge, you have no affiliates who made transactions in
Eurodollar futures contracts and/or options on Eurodollar futures on exchanges such as the CME during the Settlement Class Period that are not reflected in this Proof of Claim.
ITEM 2—LIST OF FUTURES COMMISSION MERCHANTS
2. Please list all futures commission merchants (“FCMs”) through which you maintained accounts wherein you traded Eurodollar futures contracts or options during the Settlement
Class Period (i.e., January 1, 2003 – May 31, 2011).




ITEM 3—LIST OF ACCOUNT NAMES AND ACCOUNT NUMBERS
3. Please provide a list of all account names and account numbers for each FCM you listed in response to “Item 2” above wherein you traded Eurodollar futures contracts or options
contracts during the Settlement Class Period (i.e., January 1, 2003 – May 31, 2011).




ITEM 4—PROOF OF QUALIFYING TRANSACTIONS
4. Please provide proof of all transactions in Eurodollar futures contracts and/or options on Eurodollar futures contracts on exchanges such as the CME that you made during the
Settlement Class Period by, for example, enclosing photocopies of daily brokerage confirmations, monthly account statements, and other documents evidencing purchases and/or sales
reflecting any and all transactions in such Eurodollar futures contracts and/or options. Each Claimant must provide documentation sufficient to allow the Claims Administrator to calculate
any Recognized Net Loss and/or Recognized Volume pursuant to the Plan of Distribution and otherwise determine whether a transaction in a Eurodollar futures contract or an option on
Eurodollar futures contract traded on exchanges, including without limitation, the CME, qualifies as a transaction in Eurodollar futures contract and/or options on Eurodollar futures
contract. The Plan of Distribution is available on the settlement website referenced above. Such documentation must reflect the date, price, and quantity of all such transactions in
Eurodollar futures contracts and/or options (see Item 6 below). It is highly likely that the most efficient method for Claimants to support their claims is to produce records reflecting
all Eurodollar futures contracts or options on Eurodollar futures contracts traded on exchanges, including without limitation, the CME during the Settlement Class Period. To
the extent you have daily commodity trading statements reflecting your transactions in Eurodollar futures contracts or options on Eurodollar futures contracts during the
Settlement Class Period please produce all such daily statements. To the extent you have monthly commodity statements reflecting your transactions in Eurodollar futures
contracts or options on Eurodollar futures contracts during the Settlement Class Period please also produce all such monthly statements. However, monthly statements typically
do not reflect the prices at which transactions were opened or closed. The Plan of Distribution provides that if the Settlement Administrator is unable to determine from the
records submitted by an Eligible Claimant the price at which a particular position was opened and/or closed, the Settlement Administrator may use the settlement price on the
day the position was opened and/or closed.
     You should provide proof for each and every transaction in Eurodollar futures contracts and/or options on Eurodollar futures contracts regardless of whether such transaction
resulted in a gain or a loss.
     If any such documents are not in your possession, please obtain them or their equivalent from your broker or tax advisor or other sources if it is possible for you to do so.
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                      PAGE 4 OF 14
                                           Case form,
    If you have this information in an electronic 1:11-cv-02613-NRB           Document
                                                        you are strongly encouraged to submit765-3     Filed 08/23/19
                                                                                              the information electronicallyPage  6 ofa 15
                                                                                                                            along with  hard copy printout of your trading records in
order to expedite the treatment of your Proof of Claim. The following formats are acceptable: ASCII, MS Excel, and MS Access.

ITEM 5—INSTRUCTIONS FOR LIST OF TRANSACTIONS IN EURODOLLAR FUTURES CONTRACTS AND/OR OPTIONS ON EURODOLLAR FUTURES
CONTRACTS
5. The Settlement Administrator will determine each Claimant’s Recognized Net Loss and Recognized Volume (as set forth in the Plan of Distribution) by analyzing each
Claimant’s transactions in Eurodollar futures contracts and/or options during the Settlement Class period. Claimants should list each transaction in Eurodollar futures contracts and/or
options in the form provided in Item 6 below preferably by using the electronic filing template available on the settlement website (www.USDLiborEurodollarSettlements.com)
     In listing the information requested in Item 6 below, you should always use trade dates, not settlement dates. Do not average prices of separate transactions, including
transactions within a given date. It is important that you supply the information requested to the fullest extent that you are able to do so or your claim may be determined to be
deficient and not eligible for payment.

ITEM 6—LIST OF HOLDINGS AND TRANSACTIONS IN EURODOLLAR FUTURES CONTRACTS AND/OR OPTIONS ON EURODOLLAR FUTURES
CONTRACTS

6(a). If you had any positions (long or short) in Eurodollar futures contracts open at the start of the Settlement Class Period (i.e., open positions as of December 31, 2002) you must provide
the information set forth below in Table I with respect to any such open positions.




QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                          PAGE 5 OF 14
                                          Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 7 of 15
              TABLE I—OPEN PURCHASE(S) AND SALE(S) OF EURODOLLAR FUTURES CONTRACTS AT START OF THE SETTLEMENT CLASS PERIOD

         Date              Purchase      Contract Code                                Number of                               Brokerage Firm and
        Position            or Sale       & Exchange             Contract            Contracts In                           Account Number in Which                    Hedger2 or
        Opened               (P/S)                              Month/Year           Transaction           Price               Transaction Made                      Swaps Dealer3?
        /              /

        /              /

        /              /


6(b). If you purchased or sold a Eurodollar futures contract on exchanges, including without limitation, the CME, during the Settlement Class Period (i.e., January 1, 2003 – May 31,
2011), then you must provide the information set forth in the Table II below for all such transactions.

                 TABLE II—PURCHASE(S) AND SALE(S) OF EURODOLLAR FUTURES CONTRACTS DURING THE SETTLEMENT CLASS PERIOD
                              Purchase    Contract Code                            Number of                                     Brokerage Firm and                   Hedger or
          Date of              or Sale     & Exchange            Contract         Contracts In                                   Account Number in                     Swaps
        Transaction             (P/S)                           Month/Year        Transaction               Price               Which Transaction Made                 Dealer?
        /              /

        /              /

        /              /

6(c). If you had any positions (long or short) in Eurodollar futures contracts open at the end of the Settlement Class Period (i.e., open positions as of May 31, 2011) you must provide
the information set forth below in Table III with respect to any such open positions.
            TABLE III—OPEN PURCHASE(S) AND SALE(S) OF EURODOLLAR FUTURES CONTRACTS AT THE END OF THE SETTLEMENT CLASS PERIOD


             Date             Purchase    Contract Code                            Number of                                     Brokerage Firm and                   Hedger or
            Position           or Sale     & Exchange            Contract         Contracts In                                   Account Number in                     Swaps
            Closed              (P/S)                           Month/Year        Transaction               Price               Which Transaction Made                 Dealer?
        /              /

        /              /

6(d). If you had any positions (long or short) in options on Eurodollar futures contracts open at the start of the Settlement Class Period (i.e., open positions as of December 31, 2002)
you must provide the information set forth below in Table IV with respect to any such open positions.


2
  “Hedger” means any person or entity who (a) enters into positions in the futures market opposite to positions held off the futures exchange in order to minimize the risk of financial
loss from an adverse price change; or (b) purchases or sells futures as a temporary substitute for a transaction off the futures exchange that will occur later.
3
  “Swaps Dealer” means any person or entity who (a) holds itself out as a dealer in swaps; (b) makes a market in swaps; (c) regularly enters into swaps with counterparties as an
ordinary course of business for its own account, or (d) engages in activity causing itself to be commonly known in the trade as a dealer or market maker in swaps.
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                      PAGE 6 OF 14
                                     Case 1:11-cv-02613-NRB
                     TABLE IV— OPEN PURCHASE(S)  AND SALE(S) OF Document
                                                                OPTIONS ON 765-3   Filed 08/23/19
                                                                             EURODOLLAR    FUTURESPage     8 of 15 AT START OF THE
                                                                                                       CONTRACTS
                                                           SETTLEMENT CLASS PERIOD
                            Purchase           Contract
             Date                     Call (C)  Code &                                                        Hedger       Disposition and Date
            Position         or Sale    or                Contract     Strike    Number                      or Swaps      (Exercised, Assigned,
                              (P/S)            Exchange
            Opened                    Put (P)            Month/Year    Price    of Options   Option Price     Dealer?        Expired, Closed)
        /           /

        /           /

        /           /

        /           /
6(e). If you purchased or sold an option on Eurodollar futures contract on exchanges, including without limitation, the CME, during the Settlement Class Period (i.e., January 1, 2003 –
May 31, 2011), then you must provide the information set forth in the Table V below for all such transactions.
                 TABLE V—PURCHASE(S) AND SALE(S) OF OPTIONS ON EURODOLLAR FUTURES DURING THE SETTLEMENT CLASS PERIOD
                             Purchase                    Contract
                              or Sale       Call (C)      Code &                                                                           Hedger            Disposition and Date
         Date of               (P/S)          or         Exchange        Contract          Strike      Number                             or Swaps           (Exercised, Assigned,
       Transaction                          Put (P)                     Month/Year         Price      of Options     Option Price          Dealer?             Expired, Closed)
        /           /

        /           /

        /           /

        /           /

6(f). If you had any positions (long or short) in options Eurodollar futures contracts open at the end of the Settlement Class Period (i.e., open positions as of May 31, 2011) you must
provide the information set forth below in Table VI with respect to any such open positions.

            TABLE VI— OPEN PURCHASE(S) AND SALE(S) OF OPTIONS ON EURODOLLAR FUTURES CONTRACTS AT THE END OF THE SETTLEMENT
                                                               CLASS PERIOD
                             Purchase                    Contract
          Date                or Sale       Call (C)      Code &                                                                           Hedger            Disposition and Date
         Position              (P/S)          or         Exchange        Contract          Strike      Number                             or Swaps           (Exercised, Assigned,
         Closed                             Put (P)                     Month/Year         Price      of Options     Option Price          Dealer?             Expired, Closed)
        /           /

        /           /

        /           /

        /           /


6(g). To any extent you transacted in Eurodollar futures or options on Eurodollar futures during the Settlement Class Period as a Hedger, you must identify each such transaction in
Eurodollar futures or options on Eurodollar futures. If you do not identify any such transactions, by executing this proof of claim you are certifying that you were not a Hedger with
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                      PAGE 7 OF 14
                                            Casefutures
respect to any of your transactions in Eurodollar   1:11-cv-02613-NRB             Document
                                                           or options or Eurodollar              765-3
                                                                                    futures during          Filed Class
                                                                                                    the Settlement 08/23/19
                                                                                                                        Period. Page    9 ofmeans
                                                                                                                                 A “Hedger”   15 any person or entity who (i) enters into
positions in the futures market opposite to positions held off the futures exchange in order to minimize the risk of financial loss from an adverse price change; or (ii) purchases or sells
futures as a temporary substitute for a transaction off the futures exchange that will occur later.




6(h). To any extent you transacted in Eurodollar futures or options on Eurodollar futures during the Settlement Class Period as a Swaps Dealer, you must identify each such transaction
in Eurodollar futures or options on Eurodollar futures. If you do not identify any such transactions, by executing this proof of claim you are certifying that you were not a Swaps
Dealer with respect to any of your transactions in Eurodollar futures or options or Eurodollar futures during the Settlement Class Period. A “Swaps Dealer” means any person or entity
who (i) holds itself out as a dealer in swaps; (ii) makes a market in swaps; (iii) regularly enters into swaps with counterparties as an ordinary course of business for its own account, or
(iv) engages in activity causing itself to be commonly known in the trade as a dealer or market maker in swaps.




SUBMISSION TO JURISDICTION OF COURT AND ACKNOWLEDGMENTS

The Claimant submits this Proof of Claim form under the terms of the Plan of Distribution described in the Notice and available for review in full on the Settlement Website. The Claimant
also submits to the jurisdiction of the United States District Court for the Southern District of New York (the “Court”), with respect to this Proof of Claim and for purposes of enforcing the
releases set forth herein, the terms of the Settlement Agreements, and any order or judgment of the Court. The Claimant further acknowledges that he, she or it will be bound by the terms of
any judgment entered in connection with the Settlements in the Exchange-Based Plaintiffs’ Action, including the releases set forth therein. The Claimant agrees to furnish additional
information to the Settlement Administrator to support this claim, such as additional documentation for transactions in Eurodollar futures contracts and/or options on Eurodollar futures
contracts, if required to do so. The Claimant has not submitted any claim covering the same holdings of Eurodollar futures contracts and/or options on Eurodollar futures contracts during the
Settlement Class Period and knows of no other person having done so on his, her or its behalf.

It is important that the Claimant accurately discloses all transactions in Eurodollar futures contracts and/or options on Eurodollar futures contracts open at the start of, made during and open
at the end of, the Settlement Class Period. The Claimant expressly consents to the release to the Settlement Administrator of any and all documents reflecting the Claimant’s transactions in
such Eurodollar futures contracts and/or options that may be obtained from third parties, including, but not limited to, your brokerage firm(s) and/or the Commodity Futures Trading
Commission (“CFTC”). By executing this Proof of Claim the Claimant hereby permits the Settlement Administrator to request from the exchange, including without limitation the CME, the
Claimant’s account and relevant trade information prior to receiving any payment from the Net Settlement Fund.

The Claimant certifies that reasonable efforts have been made to locate all information requested in Items 1-6 above and that all information supplied in connection with this Proof of Claim is
true, correct and complete.

The Claimant understands that the information provided herein is subject to verification and the Claimant agrees to cooperate in any such verification including by furnishing additional
information to support this claim and by assisting the Settlement Administrator if requested to do so.

QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                             PAGE 8 OF 14
                                          Case
The Claimant understands that the Settlement    1:11-cv-02613-NRB
                                             Administrator                      Document
                                                           will determine the adequacy         765-3 Proof
                                                                                       of the Claimant’s Filedof08/23/19     Page 10
                                                                                                                Claim and supporting     of 15
                                                                                                                                     documentation.



RELEASES AND WARRANTIES
   1. The Claimant hereby acknowledges that he, she or it has read and agrees to by bound by the terms of the Releases, the definition of Released Claims4, and the terms of the Exchange-
      Based Plaintiffs’ Release and Covenant Not to Sue as set forth below and in the Settlement Agreements.5

    2.   The Claimant hereby warrants and represents that he, she or it is a Class Member as defined in the Notices, that the Claimant is not one of the Releasees as defined in the Settlement
         Agreements, and that the Claimant believes that he, she or it is eligible to receive a distribution from the Net Settlement Fund under the terms and conditions of the Distribution Plan.

    3.   The Claimant hereby certifies that the Claimant is NOT subject to backup withholding under the provisions of Section 3406(a)(1)(C) of the Internal Revenue Code because: (a) the
         Claimant is exempt from backup withholding; or (b) the Claimant has not been notified by the Internal Revenue Service (the “I.R.S.”) that the Claimant is subject to backup
         withholding as a result of a failure to report all interest or dividends; or (c) the I.R.S. has notified the Claimant that he, she or it is no longer subject to backup withholding.

    4.   By signing and submitting this Proof of Claim form, Claimant (a) consents to the disclosure of information relating to Claimant’s transactions in Eurodollar futures and/or options on
         Eurodollar futures contracts from January 1, 2003 through May 31, 2011, for use in the claims administration process; and (b) waives any protections provided by applicable bank
         secrecy, data privacy law, or any similar confidentiality protections, including with respect to futures exchanges, with respect to information relating to Claimant’s transactions in
         Eurodollar futures and/or options on Eurodollar futures contracts from January 1, 2003 through May 31, 2011, for use in the claims administration process.


     NOTE: If the Claimant has been notified by the I.R.S. that he, she or it is subject to backup withholding, please strike out the language that the Claimant is not subject to backup
       withholding in the certification above.


    5.   The Claimant agrees to execute a release and covenant not to sue in conformity with the Settlement Agreements in order to receive the Claimant’s pro rata share of the Net Settlement
         Fund. The Claimant agrees that the submission of this Proof of Claim constitutes a full release of and covenant not to sue on the Released Claims against the Releasees as set forth in
         the Settlement Agreements and at the end of this Proof of Claim.

    6.   The releases shall be of no force or effect unless and until the Court approves the Settlements and they becomes effective on the Effective Date.

    7.   The Claimant hereby warrants and represents that he, she or it has not yet assigned or transferred or purported to assign or transfer, voluntarily or involuntarily, any matter released
         pursuant to this release or any other part or portion thereof.

I declare and affirm under penalties of perjury that the foregoing statements and the documents and information attached hereto, including the Social Security or Employee
Identification Number shown on this Proof of Claim, are true, correct and complete, and that I agree to the Release and Covenant Not To Sue. I understand that the
withholding or misrepresentation of any information described herein may constitute a criminal offense subject to penalties.


4
  The terms Released Claims, Releasees, and Releasors are defined separately in each Settlement. For the Bank of America Settlement, “Released Claims”, “Releasees”, and
“Releasors” are defined at ¶ 1(HH), ¶ 1(II), and ¶ 1 (JJ), respectively. For the Barclays Settlement, “Released Claims”, “Releasees”, and “Releasors” are defined at ¶ 1.25, ¶ 1.26, and
¶ 1.27, respectively. For the Citi Settlement, “Released Claims”, “Releasees”, and “Releasors” are defined at ¶ 1(FF), ¶ 1(GG), and ¶ 1(HH), respectively. For the Deutsche Bank
Settlement, “Released Claims”, “Releasees” and “Releasors” are defined at ¶ 1(FF), ¶ 1(GG) and ¶ 1(HH), respectively. For the HSBC Settlement, “Released Claims”, “Releasees”
and “Releasors” are defined at ¶ 1(FF), ¶ 1(GG) and ¶ 1(HH), respectively. For the JPMorgan Settlement, “Released Claims”, “Releasees”, and “Releasors” are defined at ¶ 1(HH), ¶
1(II), and ¶ 1 (JJ), respectively.
5
  The terms of the Exchange-Based Plaintiffs’ Release and Covenant Not to Sue are defined separately in each Settlement. For the Bank of America Settlement, the terms are defined
at ¶ 12. For the Barclays Settlement, the terms are defined at ¶ 14. For the Citi Settlement, the terms are defined at ¶ 12. For the Deutsche Bank Settlement, the terms are defined at ¶
12. For the HSBC Settlement, the terms are defined at ¶ 12. For the JPMorgan Settlement, the terms are defined at ¶ 12.
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                              PAGE 9 OF 14
                                           Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 11 of 15




This Proof of Claim and Release was executed this ______ day of ________________, 20_______ in _________________________, ____________________________
                                                                                   (City/Province)             (State/Country)

____________________________________________________
Signature of Claimant

____________________________________________________
Type or Print Name

____________________________________________________
Capacity of Person Signing (e.g., President, Trustee, Custodian, etc.)
If you are acting for an entity, please submit proof of your authority (e.g., corporate resolution, trust agreement, etc.).

                                                                                   REMINDER CHECKLIST:

    1.   Please sign the above release and declaration.
    2.   PLEASE DO NOT USE HIGHLIGHTER ON THE PROOF OF CLAIM FORM.
    3.   Please keep a copy of your Proof of Claim form and all documentation submitted for your records.
    4.   If your mailing address changes after submitting this Proof of Claim, please send your new address to the Settlement Administrator at the address below:

                                                                       USD LIBOR EURODOLLAR FUTURES SETTLEMENT
                                                                                 c/o A.B. DATA, LTD.
                                                                                   P.O. BOX 170999
                                                                              MILWAUKEE, WI 53217-8091
                                                                         www.USDLiborEurodollarSettlements.com
                                                                         info@USDLiborEurodollarSettlements.com




QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                             PAGE 10 OF 14
                                          Case 1:11-cv-02613-NRB
                                                          RELEASESDocument 765-3 Filed
                                                                   AND CONVENANTS      08/23/19
                                                                                  NOT TO  SUE   Page 12 of 15


With respect to the joint BOA and JPMorgan Settlement Agreement:
    ¶ 12 – Release and Covenant Not to Sue
            (A) Upon the Effective Date, and in exchange for the receipt of the Settlement Amount provided for herein, the receipt and sufficiency of which, as provided
                 for herein, is hereby acknowledged, the Releasors, and any other Person claiming against the Settlement Fund (now or in the future) through or on
                 behalf of any Releasor, shall be deemed to have, and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished, and
                 discharged Releasees from any and all Released Claims, and shall be permanently barred and enjoined from instituting, commencing, or prosecuting any
                 such Released Claim in any lawsuit, arbitration, or other proceeding against any Releasee in any court or venue in any jurisdiction worldwide. Releasors
                 further agree and covenant not to assist any third party in commencing or maintaining any suit against any Releasee related in any way to the Released
                 Claims. Each Releasor shall be deemed to have released all Released Claims against the Releasees regardless of whether any such Releasor ever seeks
                 or obtains by any means, including, without limitation, by submitting a Proof of Claim and Release, any distribution from the Settlement Fund or Net
                 Settlement Fund. The releases set forth herein are given pursuant to New York law and shall be construed under New York law, including N.Y. General
                 Obligations Law § 15-108, which bars claims for contribution by joint tortfeasors and other similar claims, without regard to New York’s conflict of law
                 principles. This Agreement is expressly intended to absolve Releasees from any claims for contribution, indemnification, or similar claims from other
                 Defendants arising out of or related to the Released Claims, in the manner and to the fullest extent permitted under the laws of New York or any other
                 jurisdiction that might be construed or deemed to apply to any claims for contribution, indemnification, or similar claims against any Releasee.
                 Notwithstanding the foregoing, should any court determine that any Defendant is or was legally entitled to any kind of contribution or indemnification
                 from JPMorgan or BOA arising out of or related to Released Claims, the Releasors agree that any money judgment subsequently obtained by the
                 Releasors against any Defendant shall be reduced to an amount such that, upon paying the entire amount, the Defendant would have no claim for
                 contribution, indemnification, or similar claims against JPMorgan or BOA. Except in the event of termination of this Settlement, the Parties agree not to
                 assert under Rule 11 of the Federal Rules of Civil Procedure, or any similar law, rule, or regulation, that the Action was brought or defended in bad faith
                 or without a reasonable basis.

             (B) Although the foregoing is not a general release, such release constitutes a waiver of Section 1542 of the California Civil Code (to the extent it applies to
                 the Action), which provides as follows:

                           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                           EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
                           MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

                  This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state, or foreign law, rule, regulation, or principle of
                  law or equity that is similar, comparable, or equivalent to, or that has the effect of, Section 1542 of the California Civil Code. The Settlement Class
                  Members acknowledge that they are aware that they may hereafter discover facts in addition to, or different from, those facts which they know or
                  believe to be true with respect to the subject matter of this Agreement, but that it is their intention to release fully, finally, and forever all of the Released
                  Claims, and in furtherance of such intention, the release shall be irrevocable and remain in effect notwithstanding the discovery or existence of any such
                  additional or different facts. In entering and making this Agreement, the Parties assume the risk of any mistake of fact or law, and the release shall be
                  irrevocable and remain in effect notwithstanding any mistake of fact or law.

With respect to the Barclays Settlement Agreement:
    ¶ 14 - Exchange-Based Plaintiffs’ Release and Covenant Not to Sue. Upon the Effective Date, and in exchange for the receipt of the Settlement Amount
        provided for herein, the receipt and sufficiency of which is hereby acknowledged, the Releasors, and any other Person claiming against the Settlement Fund (now
        or in the future) through or on behalf of any Releasor, shall be deemed to have, and by operation of the Judgment shall have, fully, finally, and forever released,
        relinquished, and discharged Releasees from any and all Released Claims, and shall be permanently barred and enjoined from instituting, commencing, or
        prosecuting any such Released Claim in any lawsuit, arbitration or other proceeding against any Releasee in any court or venue in any jurisdiction worldwide.
        Each Releasor shall be deemed to have released all Released Claims against the Releasees regardless of whether any such Releasor ever seeks or obtains by any
        means, including, without limitation, by submitting a Proof of Claim and Release, any distribution from the Settlement Fund or Net Settlement Fund. The
        releases set forth herein are given pursuant to New York law and are to be construed under New York law, including N.Y. General Obligations Law § 15-108,
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                            PAGE 11 OF 14
                                         Case
         which bars claims for contribution      1:11-cv-02613-NRB
                                            by joint                           Document
                                                     tortfeasors and other similar claims. This765-3   Filed
                                                                                                Agreement      08/23/19
                                                                                                          is expressly       Page
                                                                                                                       intended      13 ofReleasees
                                                                                                                                to absolve  15        against any claims for
         contribution, indemnification or similar claims from other defendants in the Action, arising out of or related to the Released Claims, in the manner and to the
         fullest extent permitted under the law of New York or any other jurisdiction that might be construed or deemed to apply to any claims for contribution,
         indemnification or similar claims against any Releasee. Notwithstanding the foregoing, should any court determine that any Defendant is/was legally entitled to
         any kind of contribution or indemnification from Barclays arising out of or related to Released Claims, the Releasors agree that any money judgment
         subsequently obtained by the Releasors against any Defendant shall be reduced to an amount such that, upon paying the entire amount, the Defendant would have
         no claim for contribution, indemnification or similar claims against Barclays. Except in the event of termination of this Settlement, the Settling Parties agree not
         to assert under Rule 11 of the Federal Rules of Civil Procedure or any similar law, rule or regulation, that the Action was brought or defended in bad faith or
         without a reasonable basis.

        ¶ 15 - Unknown Claims/California Civil Code Section 1542. The release set forth in ¶ 14, above, constitutes a waiver of Section 1542 of the California Civil
         Code (to the extent it applies to the Action), which provides as follows:

                  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
                  HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
                  MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

         The release set forth in ¶ 14, above, also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state or foreign law, rule, regulation, or
         principle of law or equity that is similar, comparable, equivalent to, or which has the effect of, Section 1542 of the California Civil Code. The Releasors
         acknowledge that they are aware that they may hereafter discover facts in addition to, or different from, those facts which they know or believe to be true with
         respect to the subject matter of this Agreement, but that it is their intention to release fully, finally, and forever all of the Released Claims, and in furtherance of
         such intention, the release shall be irrevocable and remain in effect notwithstanding the discovery or existence of any such additional or different facts. In
         entering and making this Agreement, the Releasors assume the risk of any mistake of fact or law and the release shall be irrevocable and remain in effect
         notwithstanding any mistake of fact or law.

With respect to the Citi Settlement Agreement:
    ¶ 12 – Release and Covenant Not to Sue
            (A) Upon the Effective Date, and in exchange for the receipt of the Settlement Amount provided for herein, the receipt and sufficiency of which is hereby
                 acknowledged, the Releasors, and any other Person claiming against the Settlement Fund (now or in the future) through or on behalf of any Releasor,
                 shall be deemed to have, and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished, and discharged Releasees
                 from any and all Released Claims, and shall be permanently barred and enjoined from instituting, commencing, or prosecuting any such Released Claim
                 in any lawsuit, arbitration or other proceeding against Releasee in any court or venue in any jurisdiction worldwide. Releasors further agree and
                 covenant not to assist any third party in commencing or maintaining any suit against any Releasee related in any way to the Released Claims. Each
                 Releasor shall be deemed to have released all Released Claims against the Releasees regardless of whether any such Releasor ever seeks or obtains by
                 any means, including, without limitation, by submitting a Proof of Claim and Release, any distribution from the Settlement Fund or Net Settlement
                 Fund. The releases set forth herein are given pursuant to New York law and are to be construed under New York law, including N.Y. General
                 Obligations Law § 15-108, which bars claims for contribution by joint tortfeasors and other similar claims. This Settlement Agreement is expressly
                 intended to absolve Releasees from any claims for contribution, indemnification or similar claims from other Defendants in the Action, arising out of or
                 related to the Released Claims, in the manner and to the fullest extent permitted under the laws of New York or any other jurisdiction that might be
                 construed or deemed to apply to any claims for contribution, indemnification or similar claims against any Releasee. Notwithstanding the foregoing,
                 should any court determine that any Defendant is/was legally entitled to any kind of contribution or indemnification from Citi arising out of or related to
                 Released Claims, the Releasors agree that any money judgment subsequently obtained by the Releasors against any Defendant shall be reduced to an
                 amount such that, upon paying the entire amount, the Defendant would have no claim for contribution, indemnification or similar claims against Citi.
                 Except in the event of termination of this Settlement Agreement, the Settling Parties agree not to assert under Rule 11 of the Federal Rules of Civil
                 Procedure or any similar law, rule or regulation, that the Action was brought or defended in bad faith or without a reasonable basis.

             (B) This release constitutes a waiver of Section 1542 of the California Civil Code (to the extent it applies to the Action), which provides as follows:


QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                           PAGE 12 OF 14
                          A GENERALCase    1:11-cv-02613-NRB
                                      RELEASE                 Document
                                              DOES NOT EXTEND TO        765-3 THE
                                                                 CLAIMS WHICH  Filed 08/23/19DOES
                                                                                   CREDITOR    Page
                                                                                                  NOT14 of 15OR SUSPECT TO
                                                                                                      KNOW
                          EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
                          MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

                 This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state or foreign law, rule, regulation, or principle of
                 law or equity that is similar, comparable, equivalent to, or which has the effect of, Section 1542 of the California Civil Code. The Settling Class
                 Members acknowledge that they are aware that they may hereafter discover facts in addition to, or different from, those facts which they know or
                 believe to be true with respect to the subject matter of this Settlement Agreement, but that it is their intention to release fully, finally, and forever all of
                 the Released Claims, and in furtherance of such intention, the release shall be irrevocable and remain in effect notwithstanding the discovery or
                 existence of any such additional or different facts. In entering and making this Settlement Agreement, the Parties assume the risk of any mistake of fact
                 or law and the release shall be irrevocable and remain in effect notwithstanding any mistake of fact or law. The Parties acknowledge, and Class
                 Members shall be deemed to have acknowledged, that the release of such unknown claims was separately bargained for and was a key element of the
                 Settlement Agreement.


With respect to the Deutsche Bank Settlement Agreement:
    ¶ 12 – Release and Covenant Not to Sue
            (A) Upon the Effective Date, and in exchange for the receipt of the Settlement Amount provided for herein, the receipt and sufficiency of which is hereby
                 acknowledged, the Releasors, and any other Person claiming against the Settlement Fund (now or in the future) through or on behalf of any Releasor,
                 shall be deemed to have, and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished, and discharged Releasees
                 from any and all Released Claims, and shall be permanently barred and enjoined from instituting, commencing, or prosecuting any such Released Claim
                 in any lawsuit, arbitration, or other proceeding against any Releasee in any court or venue in any jurisdiction worldwide. Each Releasor shall be deemed
                 to have released all Released Claims against the Releasees regardless of whether any such Releasor ever seeks or obtains by any means, including,
                 without limitation, by submitting a Proof of Claim and Release, any distribution from the Settlement Fund or Net Settlement Fund. The releases set forth
                 herein are given pursuant to New York law and shall be construed under New York law, including N.Y. General Obligations Law § 15-108, which bars
                 claims for contribution by joint tortfeasors and other similar claims, without regard to New York’s conflict of law principles. This Agreement is
                 expressly intended to absolve Releasees from any claims for contribution, indemnification, or similar claims from other Defendants arising out of or
                 related to the Released Claims, in the manner and to the fullest extent permitted under the laws of New York or any other jurisdiction that might be
                 construed or deemed to apply to any claims for contribution, indemnification, or similar claims against any Releasee. Notwithstanding the foregoing,
                 should any court determine that any Defendant is or was legally entitled to any kind of contribution or indemnification from Deutsche Bank arising out
                 of or related to Released Claims, the Releasors agree that any money judgment subsequently obtained by the Releasors against any Defendant shall be
                 reduced to an amount such that, upon paying the entire amount, the Defendant would have no claim for contribution, indemnification, or similar claims
                 against Deutsche Bank. Except in the event of termination of this Settlement, the Parties agree not to assert under Rule 11 of the Federal Rules of Civil
                 Procedure, or any similar law, rule, or regulation, that the Action was brought or defended in bad faith or without a reasonable basis.

             (B) This release constitutes a waiver of Section 1542 of the California Civil Code (to the extent it applies to the Action), which provides as follows:

                          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                          EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
                          MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

                 This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state, or foreign law, rule, regulation, or principle of
                 law or equity that is similar, comparable, or equivalent to, or that has the effect of, Section 1542 of the California Civil Code. The Settling Class
                 Members acknowledge that they are aware that they may hereafter discover facts in addition to, or different from, those facts which they know or
                 believe to be true with respect to the subject matter of this Agreement, but that it is their intention to release fully, finally, and forever all of the Released
                 Claims, and in furtherance of such intention, the release shall be irrevocable and remain in effect notwithstanding the discovery or existence of any such
                 additional or different facts. In entering and making this Agreement, the Parties assume the risk of any mistake of fact or law, and the release shall be
                 irrevocable and remain in effect notwithstanding any mistake of fact or law.
QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                           PAGE 13 OF 14
                                        Case 1:11-cv-02613-NRB Document 765-3 Filed 08/23/19 Page 15 of 15
With respect to the HSBC Settlement Agreement:
    ¶ 12 – Release and Covenant Not to Sue
            (A) Upon the Effective Date, and in exchange for the receipt of the Settlement Amount provided for herein, the receipt and sufficiency of which is hereby
                 acknowledged, the Releasors, and any other Person claiming against the Settlement Fund (now or in the future) through or on behalf of any Releasor,
                 shall be deemed to have, and by operation of the Final Judgment shall have, fully, finally, and forever released, relinquished, and discharged Releasees
                 from any and all Released Claims, and shall be permanently barred and enjoined from instituting, commencing, or prosecuting any such Released Claim
                 in any lawsuit, arbitration or other proceeding against Releasee in any court or venue in any jurisdiction worldwide. Releasors further agree and
                 covenant not to assist any third party in commencing or maintaining any suit against any Releasee related in any way to the Released Claims. Each
                 Releasor shall be deemed to have released all Released Claims against the Releasees regardless of whether any such Releasor ever seeks or obtains by
                 any means, including, without limitation, by submitting a Proof of Claim and Release, any distribution from the Settlement Fund or Net Settlement
                 Fund. The releases set forth herein are given pursuant to New York law and are to be construed under New York law, including N.Y. General
                 Obligations Law §15-108, which bars claims for contribution by joint tortfeasors and other similar claims. This Settlement Agreement is expressly
                 intended to absolve Releasees from any claims for contribution, indemnification or similar claims from other Defendants in the Action, arising out of or
                 related to the Released Claims, in the manner and to the fullest extent permitted under the laws of New York or any other jurisdiction that might be
                 construed or deemed to apply to any claims for contribution, indemnification or similar claims against any Releasee. Notwithstanding the foregoing,
                 should any court determine that any Defendant is/was legally entitled to any kind of contribution or indemnification from HSBC arising out of or related
                 to Released Claims, the Releasors agree that any money judgment subsequently obtained by the Releasors against any Defendant shall be reduced to an
                 amount such that, upon paying the entire amount, the Defendant would have no claim for contribution, indemnification or similar claims against HSBC.
                 Except in the event of termination of this Settlement Agreement, the Settling Parties agree not to assert under Rule 11 of the Federal Rules of Civil
                 Procedure or any similar law, rule or regulation, that the Action was brought or defended in bad faith or without a reasonable basis.

             (B) This release constitutes a waiver of Section 1542 of the California Civil Code (to the extent it applies to the Action), which provides as follows:

                          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                          EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
                          MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

                 This release also constitutes a waiver of any and all provisions, rights, and benefits of any federal, state or foreign law, rule, regulation, or principle of
                 law or equity that is similar, comparable, equivalent to, or which has the effect of, Section 1542 of the California Civil Code. The Settling Class
                 Members acknowledge that they are aware that they may hereafter discover facts in addition to, or different from, those facts which they know or
                 believe to be true with respect to the subject matter of this Settlement Agreement, but that it is their intention to release fully, finally, and forever all of
                 the Released Claims, and in furtherance of such intention, the release shall be irrevocable and remain in effect notwithstanding the discovery or
                 existence of any such additional or different facts. In entering and making this Settlement Agreement, the Parties assume the risk of any mistake of fact
                 or law and the release shall be irrevocable and remain in effect notwithstanding any mistake of fact or law. The Parties acknowledge, and Class
                 Members shall be deemed to have acknowledged, that the release of such unknown claims was separately bargained for and was a key element of the
                 Settlement Agreement.




QUESTIONS? VISIT WWW.USDLIBOREURODOLLARSETTLEMENTS.COM OR CALL TOLL FREE 1-800-918-8964                                                                                         PAGE 14 OF 14
